SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 3, 2014 Air T, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 0-11720 52-1206400 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3524 Airport Road Maiden, North Carolina 28650 (Address of Principal Executive Offices) (Zip Code) (828) 464-8741 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name or former address, if changed from last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 5.07Submission of Matters to a Vote of Security Holders (a)Air T, Inc. (the “Company”) held its 2014 annual meeting of stockholders on September 3, 2014. (b)At the annual meeting: · Seth G. Barkett, William R. Foudray, Gary S. Kohler, Andrew L. Osborne, John A. Reeves, William H. Simpson and Nicholas J. Swenson were elected as directors; · the stockholders approved a resolution approving, on an advisory basis, the compensation paid to the Company’s named executive officers as disclosed in the Company’s proxy statement for the annual meeting; and · the stockholders approved a resolution ratifying the appointment of Dixon Hughes Goodman LLP as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2015. The tabulation of votes with respect to each of these matters is set forth below: Election of Directors Director Nominee Votes For Votes Withheld Broker Non-votes Seth G. Barkett William R. Foudray Gary S. Kohler Andrew L. Osborne John A. Reeves William H. Simpson Nicholas J. Swenson Advisory Vote on Executive Compensation Votes For Votes Against Votes Abstained Broker Non-votes Ratification of Appointment of Independent Registered Public Accounting Firm Votes For Votes Against Votes Abstained There were no broker non-votes with respect to the ratification of the independent registered public accounting firm. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 3, 2014 AIR T, INC. By:/s/ Cheryl C. Sigmon Cheryl C. Sigmon, Vice President- Finance, Treasurer and Secretary
